UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 4186 John Hancock Income Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: October 31, 2010 ITEM 1. REPORT TO STOCKHOLDERS. Managements discussion of Fund performance By MFC Global Investment Management (U.S.), LLC U.S. bonds gained ground during the 12 months ended October 31, 2010. The economy delivered solid growth rates during the first half of the period, but the recovery lost momentum in the last six months, and a sovereign debt crisis in Europe further clouded the economic outlook. These developments sparked a flight to quality, and the resulting increase in demand for the relative safety of Treasury securities sent their yields down to levels not seen in decades. At the same time, the low interest-rate environment led many investors to seek out higher-yielding investments, providing a lift to corporate bonds and commercial mortgage-backed securities. High-yield corporate bonds were the best performers overall, while residential mortgage-backed securities lagged. For the year ended October 31, 2010, John Hancock Income Securities Trust produced a total return of 19.90% at net asset value (NAV) and 23.85% at market value. The Funds NAV return and its market performance differ because the market share price is subject to the dynamics of secondary market trading, which could cause it to trade at a discount or premium to the Funds NAV share price at any time. By comparison, the average UBS leveraged closed-end investment-grade bond fund returned 23.47% at NAV and 28.24% at market value. The Fund lagged the UBS peer group because it had a lower stake in corporate bonds than its best-performing peers and a higher stake in U.S. government securities, which underperformed corporate bonds. The Funds benchmark, the Barclays Capital Government/Credit Bond Index, returned 8.48%. The Funds outperformance of its benchmark index was driven primarily by the Funds allocations within the bond market, particularly an outsized position in corporate bonds. Top contributors among the Funds corporate holdings included television broadcaster Nexstar Broadcasting, Inc., satellite radio company Canadian Satellite Radio Holdings, Inc. and semiconductor manufacturer Freescale Semiconductor, Inc . On the downside, one of the weaker performers was electric utility TXU Corp. Over the last six months of the period, we made some adjustments to the Fund to reduce its overall risk profile. We lowered its position in corporate bonds, taking profits after the substantial rally in the group, and shifted these assets into Treasury bonds and mortgage-backed securities, which had become more attractive on a relative-value basis. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events, and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. The major factors in this Funds performance are interest rates and credit rate risk. When interest rates rise, bond prices usually fall. Generally, an increase in the Funds average maturity will make it more sensitive to interest-rate risk. Higher-yielding bonds are riskier than lower-yielding bonds, and their value may fluctuate more in response to market conditions. 6 Income Securities Trust | Annual report Portfolio summary Portfolio Composition 1 Corporate Bonds 62% Asset-Backed Securities 1% U.S. Government & Agency Obligations 26% Common Stocks 1% Collateralized Mortgage Obligations 6% Short-Term Investments & Other 1% Preferred Securities 3% Sector Composition U.S. Government & Agency Obligations 26% Consumer Staples 4% Financials 23% Utilities 4% Consumer Discretionary 9% Telecommunication Services 4% Energy 7% Health Care 3% Industrials 7% Information Technology 1% Mortgage Bonds 6% Short-Term Investments & Other 1% Materials 5% Quality Composition AAA 28% B 9% AA 2% CCC 4% A 13% Equity 4% BBB 32% Not Rated 1% BB 6% Short-Term Investments & Other 1% 1 As a percentage of the Funds total investments on 10-31-10. 2 Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 3 Ratings are from Moodys Investor Services, Inc. If not available, we have used S&P ratings. In the absence of ratings from these agencies, we have used Fitch, Inc. ratings. Not Rated securities are those with no ratings avail able. They may have internal ratings similar to those shown. All are as of 10-31-10 and do not reflect subsequent downgrades, if any. Annual report | Income Securities Trust 7 Funds investments As of 10-31-10 Maturity Rate (%) date Par value Value Corporate Bonds 90.65% (Cost $143,544,694) Consumer Discretionary 11.86% Auto Components 0.38% Allison Transmission, Inc. (S)(Z) 11.000 11-01-15 $600,000 651,000 Auto Manufacturers 0.36% Volvo Treasury AB (S)(Z) 5.950 04-01-15 555,000 $610,829 Commercial Services & Supplies 0.07% Interactive Data Corp. (S) 10.250 08-01-18 110,000 120,313 Consumer Finance 0.62% Nissan Motor Acceptance Corp. (S)(Z) 4.500 01-30-15 1,000,000 1,069,989 Food Products 0.10% Simmons Foods, Inc. (S) 10.500 11-01-17 165,000 168,713 Hotels, Restaurants & Leisure 3.70% Greektown Superholdings, Inc. (S) 13.000 07-01-15 1,713,000 1,888,583 International Game Technology 5.500 06-15-20 200,000 211,302 Jacobs Entertainment, Inc. (Z) 9.750 06-15-14 600,000 562,500 Little Traverse Bay Bands of Odawa Indians (S) 10.250 02-15-14 500,000 170,625 MGM Resorts International (S) 9.000 03-15-20 100,000 109,375 MTR Gaming Group, Inc. 12.625 07-15-14 185,000 193,325 MTR Gaming Group, Inc., Series B (Z) 9.000 06-01-12 390,000 347,100 Pokagon Gaming Authority (S) 10.375 06-15-14 500,000 520,000 Seminole Indian Tribe of Florida (S)(Z) 6.535 10-01-20 650,000 584,825 Turning Stone Resort Casino Enterprises (S)(Z) 9.125 09-15-14 1,540,000 1,586,200 Waterford Gaming LLC (S)(Z) 8.625 09-15-14 257,000 169,365 Household Durables 0.23% Whirlpool Corp. (Z) 8.600 05-01-14 335,000 398,883 Internet & Catalog Retail 0.20% Expedia, Inc. (S)(Z) 5.950 08-15-20 340,000 345,313 Media 5.13% AMC Entertainment, Inc. 8.750 06-01-19 125,000 133,906 Cablevision Systems Corp. 8.625 09-15-17 135,000 152,381 Canadian Satellite Radio Holdings, Inc. (Z) 12.750 02-15-14 979,000 885,995 CBS Corp. 5.900 10-15-40 225,000 218,226 CCH II LLC/CCH II Capital Corp. 13.500 11-30-16 306,006 366,442 8 Income Securities Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Media (continued) CCO Holdings LLC/CCO Holdings Capital Corp. (S) 8.125 04-30-20 $145,000 $156,600 Cinemark USA, Inc. 8.625 06-15-19 180,000 194,175 Clear Channel Worldwide Holdings, Inc. 9.250 12-15-17 410,000 442,800 DirecTV Holdings LLC (Z) 7.625 05-15-16 1,055,000 1,181,600 DirecTV Holdings LLC 6.350 03-15-40 220,000 234,906 Grupo Televisa SA 6.625 01-15-40 310,000 342,754 News America Holdings, Inc. (Z) 7.750 01-20-24 1,020,000 1,297,615 News America Holdings, Inc. (Z) 7.600 10-11-15 1,000,000 1,209,469 Nexstar Broadcasting, Inc. (Z) 7.000 01-15-14 84,000 79,800 Nexstar Broadcasting, Inc., PIK (0.500% until 1-15-11, then cash at 7.000%) (Z) 0.500 01-15-14 255,360 237,485 Regal Cinemas Corp. 8.625 07-15-19 115,000 122,763 Regal Entertainment Group 9.125 08-15-18 100,000 106,375 Time Warner Cable, Inc. (Z) 6.750 07-01-18 605,000 726,099 United Business Media, Ltd. (S) 5.750 11-03-20 275,000 278,967 Viacom, Inc. 7.875 07-30-30 350,000 413,501 Multiline Retail 0.10% Sears Holdings Corp. (S) 6.625 10-15-18 175,000 174,563 Personal Products 0.20% Revlon Consumer Products Corp. 9.750 11-15-15 320,000 333,600 Specialty Retail 0.13% Hillman Group, Inc. (S) 10.875 06-01-18 210,000 224,700 Textiles, Apparel & Luxury Goods 0.64% Burlington Coat Factory Warehouse Corp. 11.125 04-15-14 535,000 563,088 Levi Strauss & Company 7.625 05-15-20 500,000 526,250 Consumer Staples 5.54% Beverages 0.94% Anheuser-Busch InBev Worldwide, Inc. (Z) 4.125 01-15-15 1,000,000 1,085,172 PepsiCo, Inc. 7.900 11-01-18 395,000 529,619 Commercial Services & Supplies 0.35% ARAMARK Corp. 8.500 02-01-15 565,000 593,250 Food & Staples Retailing 0.67% CVS Caremark Corp. (6.302% to 6-1-12, then 3 month LIBOR + 2.065%) (Z) 6.302 06-01-37 1,230,000 1,140,825 Food Products 1.66% Bunge Ltd. Finance Corp. (Z) 8.500 06-15-19 350,000 427,249 Bunge Ltd. Finance Corp. (Z) 5.350 04-15-14 1,040,000 1,116,625 Corn Products International, Inc. 4.625 11-01-20 175,000 181,289 Corp. Pesquera Inca SAC (S) 9.000 02-10-17 230,000 242,363 Grupo Bimbo SAB de CV (S)(Z) 4.875 06-30-20 470,000 491,832 JBS Finance II, Ltd. (S) 8.250 01-29-18 360,000 380,700 Household Products 0.27% Yankee Acquisition Corp. (Z) 8.500 02-15-15 455,000 472,631 See notes to financial statements Annual report | Income Securities Trust 9 Maturity Rate (%) date Par value Value Tobacco 1.65% Alliance One International, Inc. 10.000 07-15-16 $1,000,000 $1,100,000 Lorillard Tobacco Company (Z) 6.875 05-01-20 560,000 600,940 Reynolds American, Inc. (Z) 7.250 06-01-13 1,000,000 1,124,061 Energy 10.91% Energy Equipment & Services 0.41% MidAmerican Energy Holdings Company (Z) 8.480 09-15-28 550,000 705,841 Gas Utilities 0.31% DCP Midstream LLC (S)(Z) 9.750 03-15-19 405,000 536,420 Oil, Gas & Consumable Fuels 10.19% Anadarko Petroleum Corp. (Z) 6.375 09-15-17 440,000 488,834 Anadarko Petroleum Corp. 5.950 09-15-16 330,000 361,063 Arch Coal, Inc. 8.750 08-01-16 100,000 112,250 Bumi Investment Pte, Ltd. (S) 10.750 10-06-17 190,000 198,233 ConocoPhillips (Z) 4.400 05-15-13 1,000,000 1,086,711 Drummond Company, Inc. 7.375 02-15-16 430,000 442,900 El Paso Pipeline Partners Operating Company LLC 6.500 04-01-20 280,000 305,453 Energy Transfer Partners LP (Z) 9.700 03-15-19 330,000 435,741 Energy Transfer Partners LP (Z) 8.500 04-15-14 1,000,000 1,190,247 Enterprise Products Operating LLC (7.000% to 6-1-17, then 3 month LIBOR + 2.778%) (Z) 7.000 06-01-67 695,000 674,150 Enterprise Products Operating LLC, Series B (7.034% to 1-15-18, then 3 month LIBOR + 2.680%) (Z) 7.034 01-15-68 590,000 609,175 Gibson Energy ULC/GEP Midstream Finance Corp. 10.000 01-15-18 265,000 268,975 Kinder Morgan Energy Partners LP (Z) 7.750 03-15-32 195,000 231,804 Linn Energy LLC (S) 8.625 04-15-20 200,000 216,000 MarkWest Energy Partners LP, Series B (Z) 8.500 07-15-16 545,000 579,063 McMoRan Exploration Company (Z) 11.875 11-15-14 340,000 379,100 Motiva Enterprises LLC (S) 6.850 01-15-40 280,000 330,464 Niska Gas Storage US LLC (S) 8.875 03-15-18 395,000 431,538 NuStar Logistics LP (Z) 7.650 04-15-18 845,000 1,028,410 NuStar Logistics LP 4.800 09-01-20 210,000 213,603 ONEOK Partners LP (Z) 6.150 10-01-16 705,000 824,450 Pan American Energy LLC (S) 7.875 05-07-21 145,000 153,700 Petro-Canada (Z) 9.250 10-15-21 1,000,000 1,400,493 Plains All American Pipeline LP (Z) 4.250 09-01-12 600,000 629,651 Regency Energy Partners LP/Regency Energy Finance Corp. 9.375 06-01-16 295,000 330,400 Spectra Energy Capital LLC (Z) 6.200 04-15-18 1,000,000 1,154,579 Thermon Industries, Inc. (S) 9.500 05-01-17 100,000 105,750 Williams Partners LP (Z) 7.250 02-01-17 1,740,000 2,074,806 Woodside Finance, Ltd. (S)(Z) 4.500 11-10-14 1,100,098 1,185,919 Financials 31.49% Capital Markets 3.23% Credit Suisse New York (Z) 5.300 08-13-19 415,000 460,572 Credit Suisse New York (Z) 4.375 08-05-20 555,000 571,021 Jefferies Group, Inc. (Z) 6.875 04-15-21 905,000 963,223 10 Income Securities Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Capital Markets (continued) Macquarie Group, Ltd. (S)(Z) 7.300 08-01-14 $270,000 $305,188 Macquarie Group, Ltd. (S) 6.000 01-14-20 340,000 354,303 Morgan Stanley (Z) 7.300 05-13-19 485,000 559,378 Morgan Stanley 5.550 04-27-17 500,000 532,372 Northern Trust Corp. (Z) 6.500 08-15-18 225,000 273,685 The Goldman Sachs Group, Inc. (Z) 6.150 04-01-18 760,000 851,011 Commercial Banks 5.30% Barclays Bank PLC 5.140 10-14-20 275,000 272,000 Barclays Bank PLC (6.860% to 6-15-32, then 6 month LIBOR + 1.730%) (S)(Z) 6.860 (Q) 1,655,000 1,613,625 BPCE SA (12.500% to 9-30-19, then 3 month LIBOR + 12.980%) (S) 12.500 (Q) 330,000 377,626 Chuo Mitsui Trust & Banking Company, Ltd. (5.506% to 4-15-15, then 3 month LIBOR + 2.490%) (S)(Z) 5.506 (Q) 940,000 934,366 Commonwealth Bank of Australia (S)(Z) 5.000 03-19-20 555,000 605,183 National City Bank (P)(Z) 0.663 06-07-17 575,000 516,790 Regions Financial Corp. (Z) 7.750 11-10-14 1,000,000 1,094,334 Santander Issuances SA (6.500% to 11-15-14, then 3 month LIBOR + 3.920%) (S)(Z) 6.500 08-11-19 600,000 627,988 State Bank of India/London (S) 4.500 07-27-15 330,000 344,726 The Royal Bank of Scotland Group PLC 4.875 03-16-15 330,000 355,292 Wachovia Bank NA (Z) 6.600 01-15-38 325,000 360,599 Wachovia Bank NA (Z) 5.850 02-01-37 390,000 387,618 Wells Fargo Bank NA (Z) 5.750 05-16-16 450,000 510,832 Westpac Banking Corp. (Z) 4.875 11-19-19 565,000 614,178 Consumer Finance 2.75% American Express Credit Corp., Series C (Z) 7.300 08-20-13 670,000 766,172 Capital One Financial Corp. (Z) 6.750 09-15-17 1,000,000 1,203,152 Capital One Financial Corp. (Z) 6.150 09-01-16 730,000 810,226 Discover Bank 7.000 04-15-20 270,000 297,996 Discover Financial Services (Z) 10.250 07-15-19 585,000 748,046 Ford Motor Credit Company LLC (Z) 8.000 12-15-16 140,000 163,944 Ford Motor Credit Company LLC 7.500 08-01-12 90,000 96,643 Nelnet, Inc. (7.400% to 9-29-11, then 3 month LIBOR + 3.375%) (Z) 7.400 09-29-36 715,000 631,569 Diversified Financial Services 9.16% American Honda Finance Corp. (S)(Z) 7.625 10-01-18 655,000 837,133 Astoria Depositor Corp., Series B (S) 8.144 05-01-21 1,000,000 1,002,500 Bank of America Corp. 4.500 04-01-15 340,000 354,064 Beaver Valley Funding (Z) 9.000 06-01-17 498,000 552,307 Bosphorus Financial Services, Ltd. (P)(S)(Z) 2.176 02-15-12 187,500 184,383 Citigroup, Inc. (Z) 6.375 08-12-14 810,000 909,278 Citigroup, Inc. (Z) 6.125 11-21-17 1,935,000 2,153,725 Citigroup, Inc. (Z) 5.850 12-11-34 300,000 296,163 Crown Castle Towers LLC (S)(Z) 4.883 08-15-20 760,000 774,378 ERAC USA Finance Company (S)(Z) 6.375 10-15-17 465,000 543,906 General Electric Capital Corp. (Z) 6.000 08-07-19 335,000 378,453 Harley-Davidson Funding Corp. (S) 6.800 06-15-18 300,000 326,273 See notes to financial statements Annual report | Income Securities Trust 11 Maturity Rate (%) date Par value Value Diversified Financial Services (continued) Harley-Davidson Funding Corp. (S)(Z) 5.750 12-15-14 $290,000 $312,495 Hyundai Capital Services, Inc. (S)(Z) 6.000 05-05-15 430,000 472,007 International Lease Finance Corp. (S) 7.125 09-01-18 290,000 319,000 JPMorgan Chase & Company (Z) 6.000 01-15-18 765,000 873,238 JPMorgan Chase & Company (Z) 3.700 01-20-15 590,000 623,896 JPMorgan Chase & Company, Series 1 (7.900% to 4-30-18, then 3 month LIBOR + 3.470%) (Z) 7.900 (Q) 655,000 698,237 Merrill Lynch & Company, Inc. (Z) 7.750 05-14-38 495,000 540,980 Merrill Lynch & Company, Inc. (Z) 6.875 04-25-18 1,000,000 1,122,354 Nationstar Mortgage/Nationstar Capital Corp. (S) 10.875 04-01-15 485,000 438,925 Pinafore LLC (S) 9.000 10-01-18 135,000 144,450 The Bear Stearns Companies LLC 7.250 02-01-18 1,000,000 1,220,192 USB Realty Corp. (6.091% to 1-15-12, then 3 month LIBOR + 1.147%) (S)(Z) 6.091 (Q) 800,000 608,000 Insurance 6.06% Aflac, Inc. (Z) 8.500 05-15-19 385,000 492,932 Aflac, Inc. (Z) 6.900 12-17-39 230,000 249,129 AXA SA (6.379% to 12-13-36, then 3 month LIBOR + 2.256%) (S) 6.379 (Q) 175,000 164,500 CNA Financial Corp. 7.350 11-15-19 360,000 405,725 CNA Financial Corp. (Z) 6.500 08-15-16 825,000 913,507 Hartford Financial Services Group, Inc. 6.625 03-30-40 190,000 184,371 Liberty Mutual Group, Inc. (S)(Z) 7.800 03-15-37 705,000 705,000 Liberty Mutual Group, Inc. (S)(Z) 7.500 08-15-36 885,000 885,854 Lincoln National Corp. (Z) 8.750 07-01-19 695,000 896,175 Lincoln National Corp. (6.050% until 4-20-17, then 3 month LIBOR + 2.040%) (Z) 6.050 04-20-67 370,000 342,250 Massachusetts Mutual Life Insurance Company (S)(Z) 8.875 06-01-39 210,000 278,115 MetLife, Inc. (Z) 6.750 06-01-16 335,000 401,582 MetLife, Inc. 5.875 02-06-41 171,875 181,616 New York Life Insurance Company (S)(Z) 6.750 11-15-39 540,000 642,445 Prudential Financial, Inc. (Z) 7.375 06-15-19 210,000 254,534 QBE Insurance Group, Ltd. (S)(Z) 9.750 03-14-14 486,000 587,587 Teachers Insurance & Annuity Association of America (S)(Z) 6.850 12-16-39 605,000 711,973 Unum Group 7.125 09-30-16 395,000 455,996 UnumProvident Finance Company PLC (S)(Z) 6.850 11-15-15 605,000 684,366 W.R. Berkley Corp. (Z) 5.600 05-15-15 365,000 394,596 Willis North America, Inc. 7.000 09-29-19 495,000 540,503 Real Estate Investment Trusts 5.65% AMB Property LP (Z) 6.625 12-01-19 490,000 554,880 Biomed Realty LP (S) 6.125 04-15-20 135,000 146,763 Brandywine Operating Partnership LP (Z) 7.500 05-15-15 345,000 389,521 Developers Diversified Realty Corp. (Z) 7.500 04-01-17 465,000 497,988 Dexus Property Group (S)(Z) 7.125 10-15-14 495,000 562,605 Duke Realty LP 8.250 08-15-19 265,000 318,820 12 Income Securities Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Real Estate Investment Trusts (continued) Duke Realty LP (Z) 6.750 03-15-20 $590,000 $665,531 Health Care, Inc. (Z) 6.200 06-01-16 505,000 577,545 Healthcare Realty Trust, Inc. (Z) 8.125 05-01-11 175,000 180,916 Healthcare Realty Trust, Inc. (Z) 6.500 01-17-17 540,000 593,258 Host Hotels & Resorts, Inc. (S) 6.000 11-01-20 270,000 270,000 HRPT Properties Trust (Z) 6.650 01-15-18 480,000 519,323 Mack-Cali Realty LP (Z) 7.750 08-15-19 330,000 397,489 ProLogis (Z) 6.625 05-15-18 975,000 1,047,338 ProLogis (Z) 5.625 11-15-15 385,000 408,312 Reckson Operating Partnership LP 7.750 03-15-20 200,000 213,523 Simon Property Group LP (Z) 10.350 04-01-19 345,000 487,689 Simon Property Group LP (Z) 4.375 03-01-21 700,000 717,211 Vornado Realty Trust (Z) 4.250 04-01-15 755,000 782,812 WEA Finance LLC / WT Finance Australia Property, Ltd. (S) 6.750 09-02-19 290,000 341,678 Health Care 3.60% Health Care Equipment & Supplies 1.24% Alere, Inc. (S) 8.625 10-01-18 185,000 198,413 Covidien International Finance SA (Z) 5.450 10-15-12 930,000 1,012,365 Hospira, Inc. (Z) 6.050 03-30-17 485,000 561,446 Inverness Medical Innovations, Inc. 7.875 02-01-16 335,000 350,913 Health Care Providers & Services 2.05% BioScrip, Inc. 10.250 10-01-15 285,000 301,388 Express Scripts, Inc. (Z) 6.250 06-15-14 935,000 1,077,986 Gentiva Health Services, Inc. (S) 11.500 09-01-18 70,000 76,475 Medco Health Solutions, Inc. (Z) 7.125 03-15-18 545,000 669,677 Medco Health Solutions, Inc. 4.125 09-15-20 175,000 176,476 Sun Healthcare Group, Inc. (Z) 9.125 04-15-15 1,000,000 1,077,500 WellPoint, Inc. 5.800 08-15-40 135,000 135,367 Pharmaceuticals 0.31% Catalent Pharma Solutions, Inc., PIK 9.500 04-15-15 425,756 432,142 Valeant Pharmaceuticals International (S) 6.750 10-01-17 95,000 99,156 Industrials 9.17% Aerospace & Defense 0.66% Bombardier, Inc. (S) 7.750 03-15-20 240,000 266,400 Colt Defense LLC (S) 8.750 11-15-17 250,000 187,813 Embraer Overseas, Ltd. (Z) 6.375 01-15-20 380,000 418,000 Kratos Defense & Security Solutions, Inc. 10.000 06-01-17 230,000 255,300 Airlines 2.77% America West Airlines 8.057 07-02-20 203,983 216,222 Continental Airlines, Inc. (Z) 8.307 04-02-18 161,785 165,021 Continental Airlines, Inc. 6.648 09-15-17 163,409 171,580 Continental Airlines, Inc. (Z) 6.545 02-02-19 220,778 232,920 Continental Airlines, Inc. 5.983 04-19-22 545,011 576,349 Delta Air Lines, Inc. (Z) 6.821 08-10-22 654,109 706,438 Delta Air Lines, Inc. 6.718 01-02-23 697,244 709,445 Delta Air Lines, Inc. 6.200 07-02-18 225,000 240,750 See notes to financial statements Annual report | Income Securities Trust 13 Maturity Rate (%) date Par value Value Airlines (continued) Northwest Airlines, Inc. (Z) 7.027 11-01-19 $428,748 $451,257 Northwest Airlines, Inc. 6.264 11-20-21 542,610 556,175 United Air Lines, Inc. 10.400 11-01-16 190,032 214,736 United Air Lines, Inc. (Z) 9.750 01-15-17 433,035 508,816 Building Materials 0.60% Voto-Votorantim Overseas Trading Operations NV (S) 6.625 09-25-19 450,000 490,500 Voto-Votorantim, Ltd. (S) 6.750 04-05-21 490,000 539,613 Building Products 0.17% Masco Corp. 7.125 03-15-20 285,000 299,154 Commercial Services & Supplies 0.12% ACCO Brands Corp. 10.625 03-15-15 95,000 107,231 Garda World Security Corp. (S) 9.750 03-15-17 100,000 106,500 Construction & Engineering 0.20% Tutor Perini Corp. (S) 7.625 11-01-18 335,000 340,025 Electrical Equipment 0.13% Coleman Cable, Inc. 9.000 02-15-18 205,000 214,481 Industrial Conglomerates 1.01% Hutchison Whampoa International, Ltd. (S)(Z) 6.500 02-13-13 365,000 402,672 Hutchison Whampoa International, Ltd. (S)(Z) 5.750 09-11-19 615,000 680,444 Odebrecht Finance, Ltd. (S) 7.500 09-14-15 100,000 101,250 Textron, Inc. 5.600 12-01-17 505,000 548,287 Machinery 0.48% Terex Corp. 10.875 06-01-16 275,000 313,500 The Manitowoc Company, Inc. (Z) 7.125 11-01-13 500,000 503,750 Marine 0.61% Navios Maritime Holdings, Inc. (Z) 9.500 12-15-14 1,000,000 1,037,500 Road & Rail 1.24% CSX Corp. (Z) 6.300 03-15-12 1,000,000 1,068,053 Kansas City Southern de Mexico SA de CV 8.000 02-01-18 335,000 365,595 RailAmerica, Inc. 9.250 07-01-17 212,000 234,790 Western Express, Inc. (S) 12.500 04-15-15 485,000 463,175 Trading Companies & Distributors 0.88% Aircastle, Ltd. 9.750 08-01-18 190,000 208,050 GATX Corp. (Z) 8.750 05-15-14 950,000 1,125,852 United Rentals North America, Inc. 10.875 06-15-16 150,000 171,000 Transportation Infrastructure 0.30% Asciano Finance, Ltd. (S) 4.625 09-23-20 510,000 506,501 Information Technology 1.01% Electronic Equipment, Instruments & Components 1.01% Equinix, Inc. 8.125 03-01-18 165,000 174,900 Fiserv, Inc. (Z) 6.800 11-20-17 460,000 533,465 Freescale Semiconductor, Inc. (Z) 8.875 12-15-14 1,000,000 1,017,500 14 Income Securities Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Materials 6.81% Chemicals 1.40% American Pacific Corp. (Z) 9.000 02-01-15 $245,000 245,613 Braskem Finance, Ltd. (S) 7.000 05-07-20 410,000 440,340 Incitec Pivot Finance LLC (S) 6.000 12-10-19 345,000 365,768 Lyondell Chemical Company (S) 8.000 11-01-17 100,000 109,500 Mosaic Company (S)(Z) 7.625 12-01-16 480,000 521,133 Solutia, Inc. 7.875 03-15-20 280,000 309,050 Sterling Chemicals, Inc. (Z) 10.250 04-01-15 400,000 404,000 Construction Materials 0.06% Severstal Columbus LLC (S) 10.250 02-15-18 100,000 106,000 Containers & Packaging 0.34% Graphic Packaging International, Inc. 9.500 06-15-17 205,000 226,013 Graphic Packaging International, Inc. 7.875 10-01-18 105,000 111,038 Solo Cup Company 10.500 11-01-13 85,000 88,825 U.S. Corrugated, Inc. 10.000 06-12-13 160,000 148,800 Metals & Mining 2.97% Allegheny Technologies, Inc. (Z) 9.375 06-01-19 280,000 336,157 ArcelorMittal (Z) 9.850 06-01-19 540,000 696,648 Commercial Metals Company (Z) 7.350 08-15-18 310,000 329,735 FMG Resources Pty, Ltd. (S) 7.000 11-01-15 60,000 61,500 Gerdau Trade, Inc. (S) 5.750 01-30-21 330,000 341,963 Rain CII Carbon LLC (S)(Z) 11.125 11-15-15 1,015,000 1,078,438 Rio Tinto Alcan, Inc. (Z) 6.125 12-15-33 415,000 463,860 Teck Resources, Ltd. (Z) 10.750 05-15-19 1,100,000 1,405,250 Vale Overseas, Ltd. 6.875 11-10-39 320,000 367,322 Paper & Forest Products 2.04% Boise Paper Holdings LLC 8.000 04-01-20 100,000 108,000 Georgia-Pacific LLC (S) 5.400 11-01-20 580,000 585,800 International Paper Company (Z) 9.375 05-15-19 385,000 508,404 International Paper Company (Z) 7.950 06-15-18 530,000 648,043 PE Paper Escrow GmbH (S) 12.000 08-01-14 100,000 115,983 Verso Paper Holdings LLC, Series B (Z) 9.125 08-01-14 1,000,000 1,030,000 Westvaco Corp. (Z) 7.950 02-15-31 475,000 505,454 Telecommunication Services 4.34% Diversified Telecommunication Services 2.67% Affinion Group Holdings, Inc. (S) 11.625 11-15-15 235,000 241,756 Axtel SAB de CV (S) 9.000 09-22-19 160,000 147,800 BellSouth Corp. (Z) 6.300 12-15-15 675,072 737,815 Frontier Communications Corp. (Z) 8.500 04-15-20 635,000 733,425 Intelsat Jackson Holdings SA 11.500 06-15-16 365,000 396,938 Qwest Corp. (Z) 8.375 05-01-16 330,000 397,650 Telecom Italia Capital SA (Z) 6.175 06-18-14 1,110,000 1,240,273 West Corp. (Z) 11.000 10-15-16 630,000 680,400 See notes to financial statements Annual report | Income Securities Trust 15 Maturity Rate (%) date Par value Value Wireless Telecommunication Services 1.67% America Movil SAB de CV (Z) 5.000 03-30-20 $440,000 $480,987 Digicel Group, Ltd. (S)(Z) 8.875 01-15-15 1,080,000 1,096,200 NII Capital Corp. 10.000 08-15-16 230,000 260,763 Sprint Capital Corp. (Z) 6.900 05-01-19 1,000,000 1,022,500 Utilities 5.92% Electric Utilities 4.55% Allegheny Energy Supply Company LLC (S)(Z) 5.750 10-15-19 460,000 482,538 Aquila, Inc. (Z) 11.875 07-01-12 515,000 592,214 BVPS II Funding Corp. (Z) 8.890 06-01-17 590,000 693,676 Commonwealth Edison Company (Z) 5.800 03-15-18 525,000 611,607 Exelon Corp. (Z) 4.900 06-15-15 985,000 1,085,185 FirstEnergy Solutions Corp. (Z) 4.800 02-15-15 370,000 399,660 FPL Energy National Wind LLC (S)(Z) 5.608 03-10-24 270,256 282,382 ITC Holdings Corp. (S)(Z) 5.875 09-30-16 175,000 199,508 ITC Holdings Corp. (S)(Z) 5.500 01-15-20 415,000 457,056 Oncor Electric Delivery Company LLC (S) 5.000 09-30-17 820,000 911,908 PNPP II Funding Corp. (Z) 9.120 05-30-16 322,000 349,248 Teco Finance, Inc. (Z) 6.572 11-01-17 298,000 346,097 Texas Competitive Electric Holdings Company LLC, Series A (Z) 10.250 11-01-15 1,000,000 620,000 TXU Corp. (Z) 7.460 01-01-15 293,787 270,469 Waterford 3 Funding Corp. (Z) 8.090 01-02-17 470,896 480,055 Independent Power Producers & Energy Traders 0.73% AES Eastern Energy LP, Series 199-A (Z) 9.000 01-02-17 837,190 879,050 NRG Energy, Inc. (S) 8.250 09-01-20 355,000 376,300 Multi-Utilities 0.29% Sempra Energy (Z) 6.500 06-01-16 415,000 500,675 Water Utilities 0.35% Indiantown Cogeneration LP, Series A9 (Z) 9.260 12-15-10 55,351 55,504 Midwest Generation LLC, Series B (Z) 8.560 01-02-16 541,465 542,818 Convertible Bonds 0.52% (Cost $811,144) Consumer Discretionary 0.52% Media 0.52% XM Satellite Radio, Inc. (S) 7.000 12-01-14 750,000 886,875 Term Loans (M) 0.27% (Cost $521,699) Consumer Discretionary 0.27% Hotels, Restaurants & Leisure 0.27% East Valley Tourist Development Authority 12.000 08-06-12 524,704 455,181 16 Income Securities Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value Capital Preferred Securities 0.66% (Cost $1,174,061) Financials 0.66% Capital Markets 0.39% State Street Capital Trust IV (P)(Z) 1.292 06-15-37 $905,000 667,737 Commercial Banks 0.27% Sovereign Capital Trust VI (Z) 7.908 06-13-36 480,000 469,388 U.S. Government & Agency Obligations 37.56% (Cost $63,041,396) U.S. Government 9.89% U.S. Treasury Bonds Bond 4.500 08-15-39 2,530,000 2,752,956 Bond 4.375 05-15-40 1,485,000 1,582,921 U.S. Treasury Notes Note 2.625 08-15-20 4,195,000 4,199,589 Note 1.750 07-31-15 3,075,000 3,167,004 Note 1.250 08-31-15 3,225,000 3,244,150 Note 1.250 09-30-15 1,980,000 1,989,437 U.S. Government Agency 27.67% Federal Home Loan Mortgage Corp. 30 Yr Pass Thru Ctf 6.500 06-01-37 67,122 74,063 30 Yr Pass Thru Ctf 6.500 10-01-37 131,359 144,695 30 Yr Pass Thru Ctf 6.500 11-01-37 242,695 268,471 30 Yr Pass Thru Ctf 6.500 12-01-37 121,203 133,432 30 Yr Pass Thru Ctf 6.500 12-01-37 82,218 90,565 30 Yr Pass Thru Ctf 6.500 03-01-38 248,534 273,611 30 Yr Pass Thru Ctf 6.500 04-01-39 3,297,784 3,626,403 30 Yr Pass Thru Ctf 6.500 09-01-39 219,447 241,314 30 Yr Pass Thru Ctf 4.500 03-01-39 3,485,419 3,650,458 30 Yr Pass Thru Ctf 4.000 09-01-40 6,223,397 6,413,836 Federal National Mortgage Association 15 Yr Pass Thru Ctf 4.000 06-01-24 1,345,892 1,411,548 15 Yr Pass Thru Ctf 4.000 06-01-24 3,183,092 3,338,371 15 Yr Pass Thru Ctf 1.800 03-15-13 1,015,000 1,019,664 30 Yr Pass Thru Ctf 5.500 02-01-36 2,223,787 2,397,525 30 Yr Pass Thru Ctf 5.500 12-01-36 7,255,383 7,799,549 30 Yr Pass Thru Ctf 5.500 06-01-37 1,284,089 1,379,996 30 Yr Pass Thru Ctf 5.500 06-01-38 2,555,842 2,742,742 30 Yr Pass Thru Ctf 4.000 08-01-40 7,595,000 7,839,871 30 Yr Pass Thru Ctf 4.000 10-01-40 2,745,136 2,833,642 30 Yr Pass Thru Ctf 4.000 10-01-40 838,573 867,968 Government National Mortgage Association 30 Yr Pass Thru Ctf 5.500 11-15-38 777,000 842,713 Collateralized Mortgage Obligations 9.54% (Cost $23,149,088) Commercial & Residential 8.35% American Home Mortgage Assets Series 2006-6, Class XP IO 2.482 12-25-46 9,764,994 472,206 American Tower Trust Series 2007-1A, Class D (S) 5.957 04-15-37 865,000 924,747 See notes to financial statements Annual report | Income Securities Trust 17 Maturity Rate (%) date Par value Value Banc of America Funding Corp. Series 2006-B, Class 6A1 (P) 5.805 03-20-36 $693,882 $504,950 Bear Stearns Adjustable Rate Mortgage Trust Series 2005-1, Class B2 (P) 3.731 03-25-35 789,898 78,933 Bear Stearns Alt-A Trust Series 2005-3, Class B2 (P) 2.774 04-25-35 544,208 20,359 Bear Stearns Commercial Mortgage Securities, Inc. Series 2006-PW14, Class D (S) 5.412 12-11-38 655,000 169,923 Citigroup/Deutsche Bank Commercial Mortgage Trust Series 2005-CD1, Class C (P) 5.222 07-15-44 295,000 202,782 Countrywide Alternative Loan Trust Series 2006-OA12, Class X IO 2.916 09-20-46 13,989,848 575,146 First Horizon Alternative Mortgage Securities Series 2004-AA5, Class B1 (P) 2.289 12-25-34 408,838 49,119 GSR Mortgage Loan Trust Series 2006-4F, Class 6A1 6.500 05-25-36 2,868,650 2,426,413 Series 2004-9, Class B1 (P) 3.607 08-25-34 801,410 311,870 Harborview Mortgage Loan Trust Series 2005-11, Class X IO 2.366 08-19-45 3,446,706 130,306 Series 2005-2, Class X IO 2.361 05-19-35 14,410,950 644,998 Series 2005-8, Class 1X IO 2.409 09-19-35 5,806,772 223,561 Series 2007-3, Class ES IO 0.350 05-19-47 14,836,240 97,177 Series 2007-4, Class ES IO 0.350 07-19-47 17,488,625 97,936 Series 2007-6, Class ES IO (S) 0.342 08-19-37 11,868,700 76,672 Harborview Net Interest Margin Corp. Series 2006-9A, Class N2 (H)(I)(S)  11-19-36 323,137 0 IndyMac Index Mortgage Loan Trust Series 2004-AR13, Class B1 5.296 01-25-35 $320,043 $27,730 Series 2005-AR18, Class 1X IO 2.290 10-25-36 11,884,628 401,700 Series 2005-AR18, Class 2X IO 1.992 10-25-36 11,352,587 354,201 Series 2005-AR5, Class B1 (P) 2.795 05-25-35 425,673 11,473 JPMorgan Chase Commercial Mortgage Securities Corp. Series 2006-LDP7, Class AM (P) 5.872 04-15-45 535,000 532,501 Series 2005-LDP4, Class B (P) 5.129 10-15-42 2,035,000 1,527,729 Merrill Lynch Mortgage Investors Trust Series 2006-AF1, Class MF1 (H) 6.306 08-25-36 686,158 1,359 MLCC Mortgage Investors, Inc. Series 2006-3, Class 2A1 (P) 6.059 10-25-36 884,243 833,834 Series 2007-3, Class M1 (P) 5.511 09-25-37 365,426 156,840 Series 2007-3, Class M2 (P) 5.511 09-25-37 134,861 55,428 Series 2007-3, Class M3 (P) 5.511 09-25-37 91,358 34,480 Morgan Stanley Capital I Series 2008-HQ8, Class AM (P) 5.437 03-12-44 1,020,000 1,025,605 Series 2006-IQ12, Class E (H)(P) 5.538 12-15-43 640,000 98,400 Provident Funding Mortgage Loan Trust Series 2005-1, Class B1 (P) 2.970 05-25-35 399,335 104,672 Thornburg Mortgage Securities Trust Series 2004-1, Class II2A (P) 2.118 03-25-44 649,669 628,311 Washington Mutual, Inc. Series 2005-AR1, Class X IO 1.640 01-25-45 20,047,801 594,273 Series 2005-AR12, Class 1A2 (P) 2.723 10-25-35 356,518 346,673 Series 2005-AR4, Class B1 (P) 2.723 04-25-35 1,483,027 305,268 Series 2005-6, Class 1CB 6.500 08-25-35 352,377 265,023 18 Income Securities Trust | Annual report See notes to financial statements Maturity Rate (%) date Par value Value U.S. Government Agency 1.19% Federal National Mortgage Association Series 2009-47, Class EI IO 5.000 08-25-19 $1,211,756 135,723 Series 398, Class C3 IO 4.500 05-25-39 1,810,016 251,929 Series 401, Class C2 IO 4.500 06-25-39 1,177,108 163,938 Series 402, Class 3 IO 4.000 11-25-39 1,253,349 266,593 Series 402, Class 4 IO 4.000 10-25-39 2,228,004 400,465 Series 402, Class 7 IO 4.500 11-25-39 2,056,489 281,673 Series 402, Class 8 IO 4.500 11-25-39 2,515,047 342,314 Government National Mortgage Association Series 2010-78, Class AI IO 4.500 04-20-39 1,883,639 193,073 Asset Backed Securities 1.62% (Cost $2,722,307) Asset Backed Securities 1.62% ContiMortgage Home Equity Loan Trust Series 1995-2, Class A5 8.100 08-15-25 38,812 36,648 DB Master Finance LLC Series 2006-1, Class-M1 (S) 8.285 06-20-31 340,000 336,780 Dominos Pizza Master Issuer LLC (S) Series 2007-1, Class M1 7.629 04-25-37 1,000,000 962,150 Hertz Vehicle Financing LLC Series 2009-2A, Class A2 (S) 5.290 03-25-16 760,000 841,939 Novastar Home Equity Loan (P) Series 2004-4, Class M3 1.336 03-25-35 645,000 591,946 Shares Value Common Stocks 1.18% (Cost $2,369,394) Consumer Discretionary 0.05% Hotels, Restaurants & Leisure 0.05% Greektown Superholdings, Inc. (I) 768 84,924 Health Care 0.31% Pharmaceuticals 0.31% Johnson & Johnson 8,258 525,787 Information Technology 0.30% Semiconductors & Semiconductor Equipment 0.30% Intel Corp. 26,000 521,820 Materials 0.52% Paper & Forest Products 0.52% Smurfit-Stone Container Corp. (I) 38,862 893,826 Preferred Securities 4.17% (Cost $6,960,216) Consumer Discretionary 0.97% Hotels, Restaurants & Leisure 0.97% Greektown Superholdings, Inc., Series A (I)(Z) 14,991 1,657,686 See notes to financial statements Annual report | Income Securities Trust 19 Shares Value Consumer Staples 0.59% Food & Staples Retailing 0.59% Ocean Spray Cranberries, Inc., Series A, 6.250% (S)(Z) 12,500 1,019,923 Energy 0.16% Oil, Gas & Consumable Fuels 0.16% Apache Corp., Series D, 6.000% 4,697 273,365 Financials 1.86% Diversified Financial Services 0.46% Bank of America Corp., Series MER, 8.625% (Z) 26,575 682,978 Citigroup Capital XIII (7.875% to 10-30-15, then 3 month LIBOR + 6.370%) 3,900 103,350 Real Estate Investment Trusts 1.40% Apartment Investment & Management Company, Series T, 8.000% (Z) 55,000 $1,405,250 Public Storage, Inc., Depositary Shares, Series W, 6.500% (Z) 40,000 1,000,000 Telecommunication Services 0.59% Wireless Telecommunication Services 0.59% Telephone & Data Systems, Inc., Series A, 7.600% (Z) 40,000 1,007,200 Short-Term Investments 0.80% (Cost $1,377,000) Par value Value Repurchase Agreement 0.10% Repurchase Agreement with State Street Corp. dated 10-29- 10 at 0.010% to be repurchased at $177,000 on 11-1-10, collateralized by $185,000 Federal Home Loan Mortgage Corp., 0.515% due 11-26-12 (valued at $185,000, including interest) $177,000 177,000 Maturity Rate (%) date Par value Value Short-Term Securities 0.70% Federal Home Loan Bank Discount Notes 0.100 11-01-10 $1,200,000 1,200,000 Total investments (Cost $245,670,999)  146.97% Other assets and liabilities, net (46.97%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. IO Interest Only Security  Interest Tranche of Stripped Mortgage Pool LIBOR London Interbank Offered Rate PIK Paid In Kind (H) Defaulted security. Currently, the issuer is in default with respect to interest payments. (I) Non-income producing security. (M) Term loans are variable rate obligations. The coupon rate shown represents the rate at period end unless the investment is unsettled. 20 Income Securities Trust | Annual report See notes to financial statements (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (Q) Perpetual bonds have no stated maturity date. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $47,810,039 or 27.91% of the Funds net assets as of 10-31-10. (Z) All or a portion of this security is segregated as collateral pursuant to the Committed Facility Agreement. Total collateral value at 10-31-10 was $123,547,727.  At 10-31-10, the aggregate cost of investment securities for federal income tax purposes was $246,350,479 Net unrealized appreciation aggregated $5,378,014, of which $17,182,398 related to appreciated investment securities and $11,804,384 related to depreciated investment securities. The portfolio had the following country concentration as a percentage of investments on 10-31-10: United States 88% Canada 2% Australia 2% Luxembourg 1% Cayman Islands 1% United Kingdom 1% Mexico 1% Bermuda 1% Other Countries 2% Short-Term Investments 1% See notes to financial statements Annual report | Income Securities Trust 21 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 10-31-10 This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments, at value (Cost $245,670,999) $251,728,493 Cash 562 Cash held at broker for futurescontracts 54,450 Receivable for investmentssold 927,743 Dividends and interestreceivable 3,457,361 Other receivables 20,403 Totalassets Liabilities Payable for investmentspurchased 1,285,261 Committed Facility Agreement payable (Note8) 83,500,000 Payable for futures variation margin 9,898 Interest payable (Note8) 10,674 Payable toaffiliates Accounting and legal servicesfees 3,244 Transfer agentfees 12,500 Trusteesfees 12,860 Other liabilities and accruedexpenses 79,417 Totalliabilities Netassets Capital paid-in $182,892,240 Undistributed net investmentincome 977,458 Accumulated net realized loss on investments, futures contracts and swapagreements (18,554,248) Net unrealized appreciation on investments and futurescontracts 5,959,708 Netassets Net asset value pershare Based on 11,559,635 shares of beneficial interest outstanding  unlimited number of shares authorized with no parvalue $14.82 22 Income Securities Trust | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 10-31-10 This Statement of Operations summarizes the Funds investment income earned, expenses incurred in operating the Fund. It also shows net gains (losses) for the periodstated. Investmentincome Interest $16,232,910 Dividends 301,402 Total investmentincome Expenses Investment management fees (Note5) 1,297,790 Accounting and legal services fees (Note5) 24,755 Transfer agent fees 99,782 Trustees fees (Note5) 50,228 Printing and postage 61,190 Professionalfees 174,149 Custodianfees 40,348 Interest expense (Note8) 1,074,179 Stock exchange listingfees 24,035 Other 37,128 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 459,525 Futures contracts (Note3) (270,905) Swap contracts (Note3) (1,260,170) Change in net unrealized appreciation (depreciation)of Investments 15,789,811 Futures contracts (Note3) (83,694) Swap contracts (Note3) 1,219,458 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Annual report | Income Securities Trust 23 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 10-31-10 10-31-09 Increase (decrease) in netassets Fromoperations Net investmentincome $13,650,728 $13,454,313 Net realized gain(loss) (1,071,550) (6,980,423) Change in net unrealized appreciation(depreciation) 16,925,575 37,934,387 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (13,367,891) (12,871,827) From Fund share transactions (Note6) Totalincrease Netassets Beginning ofyear 154,058,862 121,463,161 End ofyear Undistributed net investment income 24 Income Securities Trust | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of cash flows 10-31-10 This Statement of Cash Flows shows cash flow from operating and financing activities for the period stated. For the year ended 10-31-10 Cash flows from operating activities Net increase in net assets from operations $29,504,753 Adjustments to reconcile net increase in net assets from operations to net cash used in operating activities: Long-term investments purchased (209,995,663) Long-term investments sold 185,081,475 Increase in short-term investments (1,084,000) Net amortization of premium (discount) 871,693 Decrease in dividends and interest receivable 219,630 Decrease in payable for investments purchased (105,337) Increase in receivable for investments sold (295,513) Decrease in cash held at broker for futures contracts 7,650 Decrease in other receivables 16,001 Decrease in prepaid arrangement fees 63,907 Net change in unrealized (appreciation) depreciation of swap contracts (1,219,458) Decrease in payable for futures variation margin (10,586) Decrease in payable to affiliates (8,932) Increase in interest payable 5,389 Decrease in other liabilities and accrued expenses (12,817) Net change in unrealized (appreciation) depreciation on investments (15,789,811) Net realized gain on investments (459,525) Net cash used in operating activities Cash flows from financing activities Borrowings from credit facility agreement payable 25,500,000 Distributions to common shareholders net of reinvestments (12,288,457) Net cash provided by financing activities Net increase in cash Cash at beginning of period Cash at end of period Supplemental disclosure of cash flow information Cash paid for interest Noncash financing activities not included herein consist of reinvestment of distributions See notes to financial statements Annual report | Income Securities Trust 25 Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. COMMON SHARES Periodended 10-31-10 10-31-09 10-31-08 1 12-31-07 12-31-06 12-31-05 Per share operatingperformance Net asset value, beginning ofperiod Net investmentincome 2 1.19 1.18 1.05 1.34 1.26 1.20 Net realized and unrealized gain (loss) oninvestments 1.37 2.70 (3.92) (0.69) (0.03) (0.81) Distributions to Auction Preferred Shares(APS)   (0.15) (0.42) (0.38) (0.25) Total from investmentoperations Less distributions to commonshareholders From net investmentincome (1.16) (1.13) (0.84) (0.92) (0.93) (1.03) Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 3 4 5 Total return at market value (%) 3 4 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $171 $154 $121 $165 $172 $172 Ratios (as a percentage of average netassets): Expenses (excluding interestexpense) 1.12 1.40 1.41 6 1.16 7 1.17 7 1.16 7 Interest expense (Note8) 0.66 0.85 0.76 6    Expenses (including interestexpense) 1.78 2.25 2.17 6 1.16 7 1.17 7 1.16 7 Net investmentincome 8.44 10.56 9.37 6 8.87 8 8.30 8 7.62 8 Portfolio turnover (%) 79 94 40 54 94 148 Seniorsecurities Total value of APS outstanding (inmillions)    $90 $90 $90 Involuntary liquidation preference per unit (inthousands)    25 25 25 Average market value per unit (inthousands)    25 25 25 Asset coverage perunit 9    10 $71,228 $73,375 $72,470 Total debt outstanding end of period (in millions) (Note8) $84 $58 $58    Asset coverage per $1,000 ofAPS 11    $2,851 $2,928 $2,928 Asset coverage per $1,000 ofdebt 12 $3,051 $3,656 $3,094    26 Income Securities Trust | Annual report See notes to financial statements 1 For the ten-month period ended 10-31-08. The Fund changed its fiscal year end from December 31 to October31. 2 Based on the average daily sharesoutstanding. 3 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during theperiod. 4 Notannualized. 5 Unaudited. 6 Annualized. 7 Ratios calculated on the basis of expenses relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of expenses would have been 0.76%, 0.77% and 0.77% for the periods ended 12-31-07, 12-31-06 and 12-31-05,respectively. 8 Ratios calculated on the basis of net investment income relative to the average net assets of common shares. Without the exclusion of preferred shares, the annualized ratio of net investment income would have been 5.82%, 5.45%, and 5.06% for the periods ended 12-31-07, 12-31-06 and 12-31-05,respectively. 9 Calculated by subtracting the Funds total liabilities from the Funds total assets and dividing that amount by the number of APS outstanding, as of the applicable 1940 Act Evaluation Date, which may differ from the financial reportingdate. 10 In May 2008, the Fund entered into a Credit Facility Agreement with a third-party commercial bank in order to redeem the APS. The redemption of all APS was completed on 6-12-08. 11 Asset coverage equals the total net assets plus APS divided by the APS of the Fund outstanding at period end. 12 Asset coverage equals the total net assets plus borrowings divided by the borrowings of the Fund outstanding at period end (Note8). See notes to financial statements Annual report | Income Securities Trust 27 Notes to financial statements Note 1  Organization John Hancock Income Securities Trust (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the NewYork Stock Exchange (NYSE), normally at 4:00 P
